United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 6, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-20603
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                          JESUS GAMA-REYNOSO,

                                                   Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:03-CR-423-ALL
                      --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

          Jesus Gama-Reynoso (Gama), appeals the sentence imposed

following his guilty plea conviction for illegally reentering the

United States.    For the first time on appeal, Gama contends that,

in light of United States v. Booker, 543 U.S. 220 (2005), the

district court committed reversible error by sentencing him under

mandatory Sentencing Guidelines.

          This claim is reviewed only for plain error.       See United

States v. Martinez-Lugo, 411 F.3d 597, 600 (5th Cir.), cert. denied


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
126 S. Ct. 464 (2005).      Gama has shown that the district court

clearly erred by sentencing him under a mandatory guidelines

system.   See id. at 600; Booker, 125 S. Ct. at 756-57. Because the

court’s remarks about the sentence are equivocal, Gama has not,

however, shown that the error affected his substantial rights.

           As the Government correctly notes, a sentencing judge’s

comment that the guidelines sentence is “harsh” does not alone

establish that the error affected the defendant’s substantial

rights, nor does a sentence at the bottom of the guideline range.

See United states v. Bringier, 405 F.3d 310, 317 & n.2 (5th Cir.),

cert. denied, 126 S. Ct. 264 (2005).    In Bringier, the sentencing

court “did not lament over the sentence he imposed, nor did he

state that the sentence is ‘more than appropriate’ or ‘too severe.’

Instead, he merely acknowledged the sentence was harsh.” Bringier,
405 F.3d at 318 (emphasis in original).   Here, the court used the

term, “somewhat harsh”, but she also noted that “a sentence at the

low end of the applicable guideline range is sufficient in this

case to meet the sentencing objectives of punishment, deterrence

and incapacitation.”     We are not persuaded that the district

court’s remarks suggest that it may have imposed a lesser sentence

under advisory Guidelines.    See United States v. Taylor, 409 F.3d
675, 677 (5th Cir. 2005).

     Gama’s conviction and sentence are affirmed.

     AFFIRMED.



                                  2